Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2016

                                     No. 04-15-00721-CR

                                    Jimmy James BRITE,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1419
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
         The record was due on February 27, 2016. We granted two previous extensions of time
to file the reporter’s record, and the record was most recently due on April 29, 2016. On May 9,
2016, court reporter Sachiko Nagao-Treviño filed a third motion for an extension of time to file
the reporter’s record. She explained that she recently broke her wrist, and she requested an
extension of the due date until May 23, 2016, for a total extension of eighty-six days.
        The court reporter’s request is GRANTED. The reporter’s record must be filed with
this court not later than May 23, 2016. See id. R. 35.3(c) (limiting an extension to thirty days
in an ordinary appeal).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court